DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  
Appropriate correction is required.
Claim 12 recites the limitation "a diffusion reference MR image" in line 3.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " a diffusion weighted MR image" in line 4.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " a fat suppressed diffusion image determination apparatus" in line 4.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the magnetic resonance imaging apparatus" in line 7.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the metes and bounds of diffusion reference image providing unit is configured to provide the diffusion reference MR image acquired with a diffusion parameter of at most 200 s/mm.sup.2, preferably at most 100 s/mm.sup.2, and most preferably at most 50 s/mm.sup.2. It is unclear what the applicant is claiming. It appears that the applicant maybe claiming a range.
Examiner interprets the claim as requiring the parameter being less than 200 s/mm.sup.2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 I,2,4,5,12,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burakiewicz et al. “Improved Olefinix fat Suppression in Skeletal Muscle DTI Using a Magnitude based Dixon Method” cited by applicant, hereafter Burakiewicz et al., in view of Zhu et al. (US 6177795).


Regarding claim 1, Burakiewicz et al. teach A fat suppressed diffusion image determination apparatus for determining a diffusion weighted magnetic resonance image (DWI) of an object, (Note Purpose page 1152) the apparatus comprising: 
a diffusion reference image providing unit for providing a diffusion reference MR image of the object using a parallel imaging method, (Note Fig. 1 and 2 disclose providing b=0 images which are considered as one or more diffusion reference MR images of the object)
a fat image determination unit for determining a fat image from the diffusion reference MR image, (Note Non-Diffusion Weighted Reconstruction , also Dixon which suggests separate images for fat and water)
a diffusion weighted image providing unit for providing a diffusion weighted MR image of the object, (Note Figs. 1 and 2, disclosing  b > 0 images that are considered diffusion weighted MR images)
a fat suppressed image determination unit for determining a fat suppressed diffusion weighted MR image using a combination of the diffusion weighted MR image and the fat image, (Note Fig. 2, determining separated water images that are also diffusion weights as the outcome of the reconstruction flowchart form a combination of the “b > 0 images” and the fat separated b=0 images which are used to remove occurrences of water-fat swaps) 
Burakiewicz et al. does not teach wherein the fat image determination unit is configured to determine an unfolded fat image by decomposing fat and water from the representation of the diffusion reference MR image, and to determine a folded representation of the decomposed fat components as the fat image.
Zhu et al. teach wherein the fat image determination unit is configured to determine an unfolded fat image by decomposing fat and water from the representation of the diffusion reference MR image, (Note Dixon method column 3, lines 20-22 which suggest decomposing fat and water, Note column 8, lines 44-52 for unwrapped) and to determine a folded representation of the decomposed fat components as the fat image. ( Note Dixon method column 3, lines 20-22 which suggest decomposing fat and water Note column 8, lines 44-52 for wrapped)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burakiewicz et al. to include the teaching of  Zhu et al. because it would provide accurate matching the acquired data that provides images of one spectral component, such as water and separately accurately matching the acquired data of a second spectral component such as fat to enable acquiring water only or fat only images using phased array coil arrangements. (Note Zhu et al. column 3, lines 9-14)
Regarding claim 2, Burakiewicz et al. teach wherein the diffusion reference image providing unit is configured to provide the diffusion reference MR image acquired with a diffusion parameter of at most 200 s/mm.sup.2, preferably at most 100 s/mm.sup.2, and most preferably at most 50 s/mm.sup.2. (Note Fig. 4, b = 0)
Regarding claim 4, Burakiewicz et al. teach wherein the diffusion weighted image providing unit is configured to provide the MR images using a parallel imaging method. (Note page 155, left column, Parallel encoding)
Regarding claim 5, Burakiewicz et al. teach wherein the parallel imaging method comprises SENSE. (Note page 155, left column, SENSE)
Regarding claim 12 Burakiewicz et al. teach A magnetic resonance imaging system for imaging an object, wherein the magnetic resonance imaging system (Note Introduction, MRI) comprises a magnetic resonance scanner (Note Introduction, MRI) configured to acquire a diffusion reference MR image (Note Fig. 1 and 2 disclose providing b=0 images which are considered as one or more diffusion reference MR images of the object)
and a diffusion weighted MR image of the object, , (Note Figs. 1 and 2, disclosing  b > 0 images that are considered diffusion weighted MR images)
and a fat suppressed diffusion image determination apparatus (Note Fig. 2, determining separated water images that are also diffusion weights as the outcome of the reconstruction flowchart form a combination of the “b > 0 images” and the fat separated b=0 images which are used to remove occurrences of water-fat swaps)  according to claim 1.
Regarding claim 13, method steps are rejected as being implicit to the rejection of claim 1.

Regarding claim 14, Burakiewicz et al. teach A computer program for controlling a fat suppressed diffusion image determination apparatus (Note Introduction, MRI implies software)  as defined in claim 1, the computer program comprising program code stored on a non-transitory computer readable medium for causing the fat suppressed diffusion image determination apparatus to carry out the fat suppressed diffusion image determination method as defined in (Note Fig. 2 determining separated water images that are also diffusion weights as the outcome of the reconstruction flowchart form a combination of the “b > 0 images” and the fat separated b=0 images which are used to remove occurrences of water-fat swaps) for claim 13, when the computer program is run on the magnetic resonance imaging apparatus. (Note Introduction, MRI)  



Allowable Subject Matter
Claims 3, 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858